Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                         8/25/16
                                   No. 16-BG-690

                       IN RE THOMAS M. TAMM, RESPONDENT.

                                 A Member of the Bar
                     of the District of Columbia Court of Appeals
                            (Bar Registration No. 958744)

     On Report and Recommendation of the Board on Professional Responsibility
                        Hearing Committee Number One

                     Approving Petition for Negotiated Discipline
                                   (BDN 195-15)

                             (Decided: August 25, 2016)

      Before THOMPSON and BECKWITH, Associate Judges, and FARRELL, Senior
Judge.


        PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) governing the appropriate citation of this opinion.




        In this disciplinary matter, the District of Columbia Court of Appeals Board

on    Professional   Responsibility   Hearing   Committee     Number    One    (“the

Committee”) recommends approval of an amended petition for negotiated attorney
                                        2


discipline. The violation stems from respondent Thomas M. Tamm’s professional

misconduct arising from disclosure of confidential information of his client to a

reporter.




      Based upon respondent’s recognition that during the course of his

employment as a lawyer for the United States Department of Justice Office of

Intelligence Policy and Review he provided a reporter with information that

constituted “confidences” or “secrets,” he admittedly violated Rule 1.6 of the

District of Columbia Rules of Professional Conduct. The Committee considered

the following circumstances in mitigation: (1) respondent cooperated with

Disciplinary Counsel; (2) respondent’s sole intent was to further government

compliance with the law; (3) respondent made limited disclosure of the

information; (4) respondent did not receive any financial compensation from

disclosure of the information; and (4) the investigation of this matter had been

stressful and expensive.    As a result, Disciplinary Counsel and respondent

negotiated the imposition of discipline in the form of a public censure. The

Committee reviewed the amended petition and supporting affidavit and concluded,

after the limited hearing on the revised petition, that the revised petition for

negotiated discipline should be approved.
                                         3


      We accept the Committee’s recommendation because it properly applied

D.C. Bar R. XI § 12.1 (c) to arrive at this conclusion, and we find no error in the

Committee’s determination. Based upon the record before the court, the negotiated

discipline of a public censure is not unduly lenient considering the existence of

mitigating factors and the discipline imposed by this court for a typical Rule 1.6

violation without any aggravating factors.1




      In accordance with our procedures in uncontested disciplinary cases, we

agree this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is




      ORDERED that Thomas M. Tamm be, and hereby is, publicly censured.




                                                                       So ordered.

      1
        See In re Ponds, 876 A.2d 636 (D.C. 2005) (agreeing that a public censure
is a reasonable and appropriate sanction for improperly disclosing confidential
information in a motion to withdraw as defense counsel for a client); In re
Gonzalez, 773 A.2d 1026 (D.C. 2001) (directing the issuance of an informal
admonition after the attorney submitted a motion to withdraw as counsel that
revealed client secrets).